Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is an examiner’s statement of reasons for allowance: 
We are not aware of any prior art walking toy, which includes two legs connected to a torso, in which a crank member in the torso has a pair of crank shafts, positioned eccentrically from a rotation axis of the crank member; the eccentric shafts have opposite phases about the rotation axis; each leg has a motion member, which gives rotational force to the crank member as the torso moves forward; each motion member has a connecting part with a pivotal connection to an eccentric shaft, a torso cooperation part, and an action part; the torso cooperation part has guide grooves, as claimed.
We are not aware of any prior art walking toy, which includes two legs connected to a torso, in which a crank member in the torso has a pair of crank shafts, positioned eccentrically from a rotation axis of the crank member; the eccentric shafts have opposite phases about the rotation axis; each leg has a motion member, which gives rotational force to the crank member as the torso moves forward; each motion member has a connecting part with a pivotal connection to an eccentric shaft, a torso cooperation part, and an action part; and support point mechanisms which make the torso cooperation parts function as points of support, as claimed.
We are not aware of any prior art walking toy, which includes two legs connected to a torso, in which a crank member in the torso has a pair of crank shafts, positioned eccentrically from a rotation axis of the crank member; the eccentric shafts have opposite phases about the rotation axis; each leg has a motion member, which gives rotational force to the crank member as the torso moves forward; each motion member has a connecting part with a pivotal connection to an eccentric shaft, a torso cooperation part, and an action part; and motion limiting mechanisms to limit the range by which the torso cooperation parts can move with respect to the torso, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711